Case: 1:20-cr-00081-SA-DAS Doc #: 27 Filed: 05/21/21 1 of 6 PagelD #: 148

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet |

 

 

UNITED STATES DISTRICT COURT

Northern District of Mississippi

 

 

 

 

)
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
V. )
Ben Sanford Case Number: 0537 1:20CR00081-001
USM Number: 27230-509
) Joseph M. Holloman
P
Defendant’s Attorney
THE DEFENDANT:
pleaded guilty to count(s) | of the Information
L] pleaded nolo contendere to count(s)
which was accepted by the court.
CL] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
21 U.S.C. §§33 1(c) Receipt in Interstate Commerce of any Drug 06/2018 l
& 333(a)(2) that is Adulterated or Misbranded
The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

|The defendant has been found not guilty on count(s)
[JCount(s) is/are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

May 18. 2021

Date of Imposition of Judgment

    
 

Signature

Sharion Aycock, Chief U.S. District Judge

Name and Title of Judge

ea
|

Date
AO 245B

Case: 1:20-cr-00081-SA-DAS Doc #: 27 Filed: 05/21/21 2 of 6 PagelD #: 149

(Rev, 11/16) Judgment in a Criminal Case
Sheet 4 — Probation

Judgment—Page 2 of 6

 

DEFENDANT: Ben Sanford
CASE NUMBER: 1:20CR0008 1-001

PROBATION

You are hereby sentenced to probation for aterm of: _3 years on Count | of the Information

8.
9.

10.

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determine by the court.

O
&
D

O
O

The above drug testing condition is suspended, based on the court’s determination that you
pose a low risk of future substance abuse, (check if applicable.)
You must cooperate in the collection of DNA as directed by the probation officer. (check . if applicabie.)

You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside,
work, are a student, or were convicted of a qualifying offense. (check ifapplicable.)

You must participate in an approved program for domestic violence. (check if applicable)

You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if
applicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.

 
Case: 1:20-cr-00081-SA-DAS Doc #: 27 Filed: 05/21/21 3 of 6 PagelD #: 150

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 4A — Probation

Judgment—Page 3 of 6
DEFENDANT: Ben Sanford
CASE NUMBER: 1:20CR0008 1-001

STANDARD CONDITIONS OF PROBATION

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about

your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days

before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you
must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
unless the probation officer excuses you from doing so. If you plan to change where you work or anything about your
work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days before
the change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours,

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.c.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

wa

U.S. Probation Office Use Only
A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview

of Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature Date

 

 

 

 
Case: 1:20-cr-00081-SA-DAS Doc #: 27 Filed: 05/21/21 4 of 6 PagelD #: 151

AQ 245B — (Rev. 11/16) Judgment in a Criminal Case
Sheet 4C — Supervised Release

Judgment—Page _ 4 sof
DEFENDANT: Ben Sanford

CASE NUMBER: 1:20CR0008 1-001
SPECIAL CONDITIONS OF SUPERVISION

I. The defendant shall provide the probation officer with access to any requested financial
information.
2. The defendant shall not incur new credit charges or open additional lines of credit without the

approval of the probation officer.

 

 

 

 

 
Case: 1:20-cr-00081-SA-DAS Doc #: 27 Filed: 05/21/21 5 of 6 PagelD #: 152

AQ 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 5 of 6
DEFENDANT: Ben Sanford
CASE NUMBER: 1:20CR00081-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Fine Restitution
TOTALS $ 100 $ 95,000 $ 377,545.20

oO The determination of restitution is deferred
until
after such determination.

. An Amended Judgment in a Criminal Case (AO 245C) will be entered

The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.
** All payments are to be made payable to Clerk of Court by money order or cashier’s check and mailed to: Clerk of Court, 911
Jackson Avenue, Room 369, Oxford, MS 38655. **

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
Medicare

CMS

Division of Accounting Operations $377,545.20

P.O. Box 7520

Baltimore, MD 21207-0520

TOTALS $ $ 377,545.20

0 Restitution amount ordered pursuant to plea agreement
$

& The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[1] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

(1 the interest requirement is waived forthe (1 fine C1 restitution.

C1 the interest requirement forthe [) fine [1 restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

 
Case: 1:20-cr-00081-SA-DAS Doc #: 27 Filed: 05/21/21 6 of 6 PagelD #: 153

 

AQ 245B (Rev. 03/20) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments
Judgment — Page 6 of 6
DEFENDANT: Ben Sanford

CASE NUMBER: 1:20CR0008 1-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of $ 472,645.20 due immediately, balance due

B (1 Payment to begin immediately (may be combined with Oe, OC D,or C1 F below); or
c Oi Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
p QO Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.z., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E (J Payment during the term of supervised release will commence within (e.g. 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

L1 not later than , Or
& inaccordancewith Oo c, OD, O E,or F below; or

 

 

 

 

F Special instructions regarding the payment of criminal monetary penalties: |

*“Pursuant to the plea agreement, payment of restitution is due and payable in full immediately. Payment of any balance on any
remaining criminal monetary penalties after placement on probation or supervised release, or after release from incarceration to a
term of supervised release, shall be made in regular monthly installments of not less than 10 percent of the defendant’s gross
monthly income or not less than $100 per month, whichever is greater. Such payments to commence no later than 60 days from
placement on probation, supervised release or release from incarceration to a term of supervised release.”

|

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons” Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed. |

O) Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

O The defendant shall pay the cost of prosecution.

© The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
Please see Final Order of Forfeiture signed and docketed in this case on May 18, 2021, Doc. [24].

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
